Title: To John Adams from Benjamin Rush, 19 December 1812
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philada. Decemr 19. 1812

Better and better! Dream on my venerable friend!—In one of the King of Prussias political letters to Voltaire written immediately after reading his Henriade, he tells him that he had dreamed that he had visited Elysium where he saw Homer and Virgil walking with dejected countenances. They were on their Way, they said, upon asking them what was the matter, to Minos, to ask permission to return for a permission short time to the earth in Order that they Might burn their respective epic poems now become obsolete & dishonoured by the superior merit of the Henriade. Could I Obtain permission from my patients and my pupils, I would visit Quincy, and there search in your desk for all my dreams th in order that I might burn them (if you have not in kindness to me done it already) to prevent thier being disgraced by your speech in a dream in the garden of Versailles, and your subsequent dream of events and Scenes in Washington.
I recollecttaken to  the last verse of a song which a British Lieutenant with whom I crossed the Ocean on my return from England in 1769 Used to sing to the Cabin passengers every Saturday night. It was composed in honor of Prince Ferdinand and the Marquis of Granby after the celebrated Victory of Minden. In describing the order the restraint imposed upon the Valor of the Marquis Whom he compares to a Lion the Chorus concludes with
—“while Sackville held him by the tail.” Say my friend—who is the Sackville of our country that holds the patriotism and valor of our Country by the tail?—Who is it that has clipped the wings of the American Eagle in order to prevent her spreading them upon the ocean? Who has broken her bill in order to prevent her picking out the eyes of the British Lion?—But I hasten from this painful Subject to pay my respects to Mr: Hobby. “head gently and safely highly favoured beast while your master bestrides your back. Shake every blood-vessel of his body, and gently agitate every portion of his brain. Keep up the Circulation of his blood for years to come, and excite aphorisms, & anecdotes, and dreams for the instruction & amusement of his friends by the Action of his brain upon his mind.” for this instruction and discrenment of his friends Be assured Mr Hobby your master will not be ungrateful to you for your Services. He will not send you to Verdue and sell you for 75 dollars after the painful, and disinterested labors of your life are over. He will reward your vigilant eye & sure feet in carrying him over rough and stormy roads at night without stumbling, and your Strength in conducting him thro’ quackmires and streams of water, during the  day by a warm stable & soft food suited to thy toothless Gums in Winter, and by luxuriant pasture in summer, and when you pay the debt of Nature, he will not permit your Carcase to furnish a repast for weeks to buzzards, and other birds of prey, but decently inter you in the beneath the Shade of One of the ancient and solitary Oaks of his fields, and say of you as he turns his back upon your grave “Alas! my Hobby!—but you have donewhat your Duty, and this is more than can be said of most of the heroes and philosophers of ancient, or modern times.”
Our City is divided into parties upon the supposed discovery of perpetual motion by a certain Mr Redheffer at Germantown. These parties consist of Believers, Doubters, and Unbelievers. I have been educated in a belief the Unbelief of this the philosophers stone, of an Elixier that shall restore the antiluvian age, of a panacea, or a single medicine that shall cure all diseases, of the omnipotence of human reason, and of the perfectibility of governments Composed of imperfect materials, but if the discovery of perpetual motion be a real one, I will renounce my infidelity upon all the above subjects, and believe in them all.— I have supposed that there is but one self moving Being in the Universe, that all motion is the effect of his hand imposed upon Matter, and all volition the effect of his Will imposed upon mind. Weights, and springs and wind and water and steam are Substitutes only for to an ever existing,—ever acting and omnipresent power. This is the uniform language of Revelation. These are no Such words as the “laws of nature” in the bible. It speaks constantly of Creation & preservation being the same thing. Did I believe in a machine that possessed a perpetual and independent power of moving itself, I should be disposed to consider it as a littleI cannot utter upon paper the awfully profane idea.—
From Dear Sir your sincere / and faithful Old friend
Benjn: Rush